DETAILED ACTION
The present office action is in response to claims filed on 03/11/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:
Claim 7, line 2, recites “the vehicle interior”.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the vehicle interior” to be “an interior of the vehicle”. 
It is noted Claim 8 should be amended accordingly to recite “the interior of the vehicle”.  
Claim 19, lines 3-4, recite “delivering air from a first area of a vehicle to a second area of a vehicle proximate a vehicle floor”.  Antecedent basis for “a vehicle” was previously established in line 1 of the claim.
For purposes of examination, the Examiner interprets “delivering air from a first area of a vehicle to a second area of a vehicle proximate a vehicle floor” to recite “delivering air from a first area of the vehicle to a second area of the vehicle proximate a vehicle floor”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment mechanism” in Claims 6, 14, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0032 recites "the attaching mechanism 82 may include a first part and a second part.  In the example shown, the first part includes a hook 86 extending outward from the duct 22, and the second part includes a loop 90 extending downward from the seating assembly 10". Therefore, the Examiner interprets "attaching mechanism" to be a first part comprising a hook and a second part comprising a loop.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (U.S. Patent No. 8,118,354), hereinafter Lucas ‘354).
Regarding Claim 14, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
A support structure (structure illustrated in Figures 1 and 4) for a vehicle seat (14/16) comprising:
a duct (24) extending between (as illustrated in Figure 1) a first (12) and second (18) area of a vehicle (10) and positioned below (as illustrated in Figure 1) the vehicle seat (14/16) and including:
a first end (the right end of 24a attached to 18, as illustrated in Figure 2) coupled to (as illustrated in Figure1) an air source (18/28); and
a second end (the left end of 24b, as illustrated in Figure 2) coupled to a coupled to (the left end of 24b is fluidly coupled to the vehicle’s HVAC system via the interior cabin) an air distribution device (the HVAC system of 10) having an outlet (the air registers connected to the HVAC system located in the dashboard) extending into a vehicle cabin (passenger compartment in which the seats are located); and
an attaching mechanism (first part 40 and second part 44/46) disposed between (as illustrated in Figures 2, 3, and 4) the duct (24) and the vehicle seat (14/16) and positionable in an engaged position (position illustrated in Figure 4) to secure the vehicle seat (14/16) to the duct (24).

Regarding Claim 15, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
A floor liner (22) disposed on (22 is disposed on the bottom side of 24) of the duct (24). 

Regarding Claim 16, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
A portion (30, attached to 46a/b) of the attaching mechanism (40 and 44/16) disposed between the duct (24) and the vehicle seat (14/16) extends through (as illustrated in Figure 1) the floor liner (22) 

Regarding Claim 17, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The duct (24) includes an upper portion (24a) coupled to (as illustrated in Figure 2) a lower portion (24b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (U.S. Patent No. 8,118,354), hereinafter Lucas ‘354 in view of Lucas et al. (U.S. Pre-Grant Publication No. 2011/0162901), hereinafter Lucas ‘901.
Regarding Claim 1, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
A ventilation assembly (assembly illustrated in Figure 2) for a vehicle (10) comprising:
a duct (24) disposed between (as illustrated in Figures 1 and 2) a seating assembly (14/16) and a vehicle floor (22) and including:
a first end (the left end of 24b, as illustrated in Figure 2) having a first opening (the opening in the left end of 24b, as illustrated in Figure 1) disposed at a first area (12) of the vehicle (10);
a second end (the right end of 24a attached to 18, as illustrated in Figure 2) having a second opening (the opening at the right end of 24a through which air flows) disposed at a second area (18) of the vehicle (10); and
an air mover (28) disposed in the assembly (assembly illustrated in Figure 2), wherein the air mover (28) is operable (as illustrated by air flow arrows in Figure 3) to move air (warm exhaust air) along the duct (24). 
However, Lucas ‘354 lacks showing the air mover is disposed at one or more of the first and the second ends of the duct. 
In the same field of endeavor of a vehicle ventilation assembly, Lucas ‘901 teaches (Figure 1):
A duct (36) having a first opening (the opening at the left end of 36 through which air flows, as illustrated in Figure 1) and a second opening (the opening at the right end of 36 through which air flows), wherein
an air mover (54) is disposed at (as illustrated in Figure 1; “54 may be located at any point in or along duct 36 where it is able to control the air flow”, Paragraph 0023) the second opening (the opening at the right end of 36 through which air flows). 
Further, “exhaust fan 54 may be located in or adjacent to electric compartment 25 or it may be located at any point in or along duct 36 where it is able to control the air flow”, Paragraph 0023. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location of the air mover shown by Lucas ‘354 to be disposed at the second opening, as taught by Lucas ‘901, to reduce the static pressure requirements of the fan by providing the fan at a more central location of the assembly.   

Regarding Claim 2, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The duct (24) provides a structural support (as illustrated in Figure 2, 16 rests on 24a; as illustrated in Figures 3 and 4, 16 is structurally attached to 24a via 30) for the vehicle seating assembly (14/16).

Regarding Claim 3, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The first end (the left end of 24b, as illustrated in Figure 2) of the duct (24) is disposed proximate a first vehicle wall (as illustrated in Figure 1, the end of 24b is disposed proximate the wall of the door located beside 14).

Regarding Claim 4, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The second end (the right end of 24a attached to 18, as illustrated in Figure 2) of the duct (24) is disposed proximate a second vehicle wall (the right end of 24a is disposed proximate the wall dividing the passenger compartment and the rear cargo area; see Col. 2, lines 46-48). 

Regarding Claim 5, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The first end (the left end of 24b, as illustrated in Figure 2) is coupled to (the left end of 24b is fluidly coupled to the vehicle’s HVAC system via the interior cabin) a HVAC unit (the HVAC system of 10).

Regarding Claim 6, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
An attaching mechanism (first part 40 and second part 44/46) disposed between (as illustrated in Figures 2, 3, and 4) the duct (24) and the seating assembly (14/16).

Regarding Claim 7, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The attaching mechanism (first part 40 and second part 44/46) is disengaged (before assembly and attachment of the seating assembly in the vehicle, 40 and 44/46 are separate parts that are not engaged) prior to installation of the seating assembly (14/16) in an interior (vehicle compartment of 10) of the vehicle (10).  

Regarding Claim 8, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The attaching mechanism (first part 40 and second part 44/46) is engaged (after the seating assembly is attached in the vehicle, 40 and 44/46 are engaged, as illustrated in Figure 4) after the installation of the seating assembly (14/16) in the interior (vehicle compartment of 10) of the vehicle (10).

Regarding Claim 9, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The attaching mechanism (first part 40 and second part 44/46) includes a first part (40) disposed on the duct (24) and a second part (44/46) disposed on the seating assembly (14/16).

Regarding Claim 10, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The first part (40) includes a hook (as illustrated in Figure 4, 42 is a hook slot).

Regarding Claim 11, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
The second part (44/46) includes a loop (as illustrated in Figure 4, slot 42 is hooked to the loop of 44/46 to attach 24b and 16). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (U.S. Patent No. 8,118,354), hereinafter Lucas ‘354 in view of Trotman et al. (U.S. Patent No. 2,992,605).
Regarding Claim 19, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
A method for installing (method illustrated in Figures 4) a seat assembly (14/16) in a vehicle (!0) comprising:
securing a first part (40) of an attaching mechanism (30, 40, and 44/46) to a second part (44/46) of the attaching mechanism (30, 40, and 44/46); and
positioning a ventilation duct (24) attached to (as illustrated in Figure 2) a seating assembly (14/16) by the first part (40) and the second part (44/46) of the attaching mechanism (30, 40, and 44/46) for delivering air (warm exhaust air) from a first area (18) of the vehicle (10) to a second area (12) of the vehicle (10) proximate a vehicle floor (22);
However, Lucas ‘354 lacks showing the steps comprise positioning the ventilation duct including the first part of the attaching mechanism; lowering the seating assembly including the second part of the attaching mechanism, and securing the first part to the second part.
In the same field of endeavor of a vehicle ventilation system, Trotman teaches (Figures 1 and 2):
It is known to provide a ventilation duct (80) comprising a first part (4) of an attachment mechanism (3 and 4) that is attached to (as illustrated in Figure 2) a vehicle seat (1) comprising a second part (4) of the attachment mechanism (3 and 4) after (by attaching 4 to 3) the ventilation duct (80) and the vehicle seat (1) are installed.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the first part and second part of the attachment mechanism shown by Lucas ‘354 to connect together after the ventilation duct and the seating assembly are positioned and installed, as taught by Trotman, to allow for one to easily detach the seating assembly from the ventilation duct to replace parts.
It is noted in combination, Lucas ‘354s ventilation duct would be positioned, the seating assembly would then be lowered onto the ventilation duct, and the first part and the second part of the attachment mechanism would then be secured. 

Regarding Claim 20, Lucas ‘354 shows (Figures 1, 2, 3, and 4):
Positioning the duct (24) so that it extends (as illustrated in Figures 1 and 2) between opposing walls (as illustrated in Figure 1, 24 extends between the walls of either side door in the width direction of the duct) of a vehicle interior (the passenger compartment in which 14/16 are installed); and
placing a front portion (24b) of a seat (16) disposed in the seating assembly (14/16) over (as illustrated in Figure 2) the duct (24).


Allowable Subject Matter
Claims 12, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the prior art, either alone or in combination, does not teach or suggest that the duct includes a locating pocket, wherein the hook extends from the locating pocket, and wherein the loop is positioned in the locating pocket.  As there is no need to modify Lucas ‘354 to include a locating pocket, any such modification would require impermissible hindsight.
Claim 13 depends from Claim 12.
Regarding Claim 18, the prior art, either alone or in combination, does not teach or suggest that a locating pocket for positioning the attaching mechanism is disposed in the upper portion of the duct  As there is no need to modify Lucas ‘354 to include a locating pocket, any such modification would require impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Smith (U.S. Patent No. 9,914,336) teaches seats (14 and 16) installed over (as illustrated in Figure 1) a duct (36).
Tanaka et al. (U.S. Pre-Grant Publication No. 2016/0280038) teaches a seat (12) installed over (as illustrated in Figure 1) a duct (20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
08/27/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762